COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Patrick Cox v. Cara Cox

Appellate case number:    01-15-00063-CV

Trial court case number: 2013-21966

Trial court:              245th District Court of Harris County

       Pursuant to this Court’s February 4, 2015 order, this appeal was referred to mediation
with a March 23, 2015 deadline to conduct the mediation. On February 19, 2015, appellant,
acting pro se, filed “Appellant’s Motion to Compel Mediation Participation by Appellee”
requesting that this Court (1) order appellee to attend mediation by the March 23, 2015 deadline
and participate in good faith, (2) strike appellee’s pleadings if mediation is not successful, (3)
impose sanctions on appellee’s counsel, and (4) order appellee to pay attorney’s fees for
appellant to obtain counsel.
        Upon consideration of the motion and the response filed by appellee, the motion is
denied. If, despite good faith attempts, the parties are unable to conduct the mediation within the
timeframe set forth in this Court’s order, any party may file a motion to extend the deadline for
consideration by the Court.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: February 26, 2015